ALLOWABILITY NOTICE
	Applicant’s response, dated 7/22/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  1, 5-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a multi-panel lighting device, comprising: a primary light-emitting panel comprising a primary power supply, a primary light-emitting region, and a base; and at least one auxiliary light-emitting panel coupled and detachably attached to the primary light-emitting panel, the at least one auxiliary light-emitting panel comprising an auxiliary light-emitting region and an auxiliary power supply; wherein the at least one auxiliary light-emitting panel comprises a first auxiliary light-emitting panel comprising a first auxiliary power supply and a second auxiliary light-emitting panel comprising a second auxiliary power supply: wherein the first auxiliary light-emitting panel and the second auxiliary light-emitting panel are each configured to be detachably attached to at least one of a first side and a second side of the primary light-emitting panel; and wherein the first auxiliary light-emitting panel and the second auxiliary light-emitting panel each comprise: a lighting panel rotatably coupled to a panel base; at least one embedded magnet configured to couple to a magnet of the primary light-emitting panel; and at least one charging contact configured to couple to a charging contact of the primary light-emitting panel.
The closest prior art, Chiu [US 2009/0168422], teaches the details of a multi panel lighting device, but fails to teach or disclose the details of the power supplies, magnets, and charging contacts, as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a multi-panel lighting device, comprising: a primary light-emitting panel comprising a primary power supply, a primary light-emitting region, and a base; and at least one auxiliary light-emitting panel coupled and detachably attached to the primary light-emitting panel, the at least one auxiliary light-emitting panel comprising an auxiliary light-emitting region and an auxiliary power supply; wherein the at least one auxiliary light-emitting panel comprises a first auxiliary light-emitting panel comprising a first auxiliary power supply and a second auxiliary light-emitting panel comprising a second auxiliary power supply: wherein the first auxiliary light-emitting panel and the second auxiliary light-emitting panel are each configured to be detachably attached to at least one of a first side and a second side of the primary light-emitting panel; and wherein the first auxiliary light-emitting panel and the second auxiliary light-emitting panel each comprise: a lighting panel rotatably coupled to a panel base; at least one embedded magnet configured to couple to a magnet of the primary light-emitting panel; and at least one charging contact configured to couple to a charging contact of the primary light-emitting panel, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 16 and its dependent claims, the claims recite the details of a multi-panel lighting device, comprising: a primary light-emitting panel comprising a primary power supply, a primary light- emitting region, and a base; and an auxiliary light-emitting panel slidably coupled and detachably attached to the primary light-emitting panel, the auxiliary light-emitting panel comprising an auxiliary light-emitting region and an auxiliary power supply: wherein the primary light-emitting panel comprises processing circuitry configured to turn off the primary light-emitting region when the auxiliary light- emitting panel is slidably engaged with or in front of the primary light-emitting panel.
The closest prior art, Chiu [US 2009/0168422], teaches the details of a multi panel lighting device, but fails to teach or disclose the details of the processing circuitry as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a multi-panel lighting device, comprising: a primary light-emitting panel comprising a primary power supply, a primary light- emitting region, and a base; and an auxiliary light-emitting panel slidably coupled and detachably attached to the primary light-emitting panel, the auxiliary light-emitting panel comprising an auxiliary light-emitting region and an auxiliary power supply: wherein the primary light-emitting panel comprises processing circuitry configured to turn off the primary light-emitting region when the auxiliary light- emitting panel is slidably engaged with or in front of the primary light-emitting panel, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875